Citation Nr: 9910915	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-28 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a herniated 
disc at L5-S1 with radiculopathy, currently rated 40 percent 
disabling.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 19, 1992, 
to August 20, 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida, Regional Office (RO).  

In reviewing the claims file, the Board notes that a January 
1998 statement from the appellant expressed her disagreement 
with a December 1997 supplemental statement of the case, 
regarding denials of an increased evaluation for her low back 
disability, diagnosed as a herniated disc at L5-S1 with 
radiculopathy, and of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  The December 1997 supplemental statement of 
the case served as a statement of the case with regard to the 
issue of entitlement to an increased evaluation for the 
appellant's low back disability.  Because her January 1998 
statement was received within 60 days of the issuance of the 
December 1997 supplemental statement of the case, the Board 
finds that the statement suffices as a substantive appeal as 
to the issue of entitlement to an increased evaluation for 
the appellant's low back disability.  Therefore, that issue 
was timely perfected and is properly before the Board for 
appellate consideration.  

Because of the Board's decision with regard to the claim for 
an increased evaluation for a herniated disc at L5-S1 with 
radiculopathy, the issue of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities is the subject of a remand that 
follows the Board's decision as to the issue of entitlement 
to an increased evaluation for the appellant's low back 
disability.  
FINDING OF FACT

The appellant's persistent low back symptoms, which include 
pain and demonstrable muscle spasm evidencing sciatic 
neuropathy, and which allow her only a little intermittent 
relief, are productive of pronounced intervertebral disc 
syndrome.  


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for a 
herniated disc at L5-S1 with radiculopathy are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim of entitlement to an increased 
evaluation for her low back disability have been properly 
developed.  There is no indication of any additional 
pertinent records which have not been obtained.  No further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Service medical records show that the appellant was treated 
for back complaints from June 1992 to August 1992, after she 
sustained a back injury lifting a bunk bed in June 1992.  

Evaluation of the appellant's lower back at a December 1992 
VA medical examination revealed the following findings: 
straightening of the normal lumbar lordosis; tenderness over 
the lower left and right paraspinous muscles, the 8th dorsal 
vertebral, and both sacroiliac joints; flexion to 75 degrees; 
extension to 10 degrees; lateral flexion to 15 degrees 
bilaterally; rotation to 20 and 10 degrees on the right and 
left, respectively; 2+Achillies reflexes; and decreased 
pinprick in the left lateral and posterior calf and the left 
lateral dorsal foot.  The diagnosis was chronic low back 
strain with possible L5-S1 radiculopathy and possible 
herniated nucleus pulposus by history.  

An August 1992 MRI revealed posterior disc protrusions at L2-
3, L3-4, L4-5, and L5-S1 with suggestion of some right 
lateral recess encroachment at the L5-S1 level.  The 
subsequent impression by G. C. O. C. Institute for Special 
Surgery of Joint Diseases in September 1992 was back pain 
with L5 radiculopathy on the left and S1 radiculopathy 
bilaterally.  A November 1992 private medical record noted an 
impression of herniated nucleus pulposus with radiculopathy.  

A November 1993 report from Family Chiropractic Health 
Centers included an impression of lumbar intervertebral disc 
syndrome with concomitant subluxations contributing to and 
causing various musculoskeletal symptomatology.  

A report of an October 1995 VA orthopedic examination noted a 
slight tilt of the spine to the left, minimal muscle spasm in 
the lumbosacral area, forward flexion limited to 20 degrees, 
backward extension, lateral flexion, and rotation all limited 
to just a couple of degrees, and obvious objective evidence 
of back pain with motion.  
Neurologically, there was some numbness and weakness without 
definite nerve root distribution.  The diagnosis was 
herniated discogenic disease at L5-S1 with mostly right 
sciatica.  

In a June 1996 examination report, J. C. Williams, M.D., 
noted decreased pinprick over the anterior surface of the 
lower extremities and over the dorsal surfaces of both feet, 
and trace to one reflexes at the Achilles, with the plantar 
responses being down.  His assessment was lumbar spondylosis.  

VA outpatient records dated between 1993 and 1997 show 
treatment for complaints of back pain, with marked spasm of 
the back muscles diagnosed in December 1996.  A report of a  
January 1997 MRI indicated that there was minimal disc 
bulging at the L5-S1 level on the right, which was unchanged 
since April 1995, with no evidence of neural foraminal or 
spinal stenosis at any other level.  

A VA neurological examination in February 1997 revealed that 
forward flexion in the appellant's lumbar spine was to 45 
degrees, while lateral flexion was between 25 and 30 degrees 
and backward extension was between 25 and 30 degrees.  
Straight leg raising resulted in pain in both buttocks when 
the right leg was raised to 30-40 degrees and the left leg 
was raised to 40-50 degrees.  The assessment was chronic 
lumbar strain with no evidence of radiculopathy or 
myelopathy.  

The examiner at a February 1997 VA examination of the 
appellant's spine noted that she had been in a rigid spinal 
orthosis full-time for the past several months without her 
being able to determine whether it had been helpful.  She 
described pain in her mid back, with radiation into her 
buttocks, particularly the left side where there was 
radiation of pain down the posterior aspect of her thighs to 
her knees.  She indicated that she experienced extreme 
difficulty getting up from a chair or from bed in the 
morning, which required assistance.  Physical examination 
revealed a significantly flattened back, which was considered 
consistent with paravertebral muscle spasm.  Forward flexion 
was to 20 degrees, backward extension was to 0 degrees, 
lateral flexion was to 20 degrees bilaterally, and rotation 
was minimal due to pain.  Standing on her toes and heels 
caused exacerbation of the radicular symptoms radiating down 
both lower extremities.  Patella tendon reflexes and Achilles 
tendon reflexes were +2/2.  The examiner diagnosed low back 
symptoms consisting of neurological weakness through the L4 
distribution, as well as pain, and opined that the symptoms 
appeared to be out of proportion to the objective symptoms.  
A March 1997 addendum noted that a CT scan had revealed 
minimal hypoplasia of the right L5-S1 facet joint with mild 
diffuse disc bulge, which were considered to be not 
clinically significant but to contribute to the subjective 
complaints.  

Service connection was granted for a herniated disc at L5-S1 
with radiculopathy by a March 1993 rating decision, which 
assigned a 40 percent disability evaluation under Diagnostic 
Code 5293 from August 21, 1992.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

As the clinical findings reveal that the appellant has a 
significantly flattened back that is considered consistent 
with paravertebral muscle spasm, and that she has complaints 
of low back pain radiating to the lower extremities, which is 
shown to be exacerbated by standing on her toes and heels, 
the Board finds that the evidence of muscle spasm, sciatic 
neuropathy, and constant low back pain more nearly 
approximates the persistent symptomatology and little 
intermittent relief that indicates pronounced intervertebral 
disc syndrome.  Therefore, applying the provisions of 
38 C.F.R. § 4.7, the Board concludes that a 60 percent 
evaluation is warranted for the appellant's herniated disc at 
L5-S1 with radiculopathy.  


ORDER

A 60 percent evaluation is granted for the appellant's 
herniated disc at L5-S1 with radiculopathy, subject to the 
laws and regulations governing the award of monetary 
benefits.  


REMAND

The appellant contends that her service-connected 
disabilities, which consist of the herniated disc at L5-S1 
with radiculopathy and residuals of excision of urethral 
diverticula, prevent her from obtaining and maintaining any 
form of substantial gainful employment.  In addition to the 
Board's finding above that the evidence more nearly 
approximates pronounced intervertebral disc syndrome in the 
appellant's lumbar spine, the evidence also indicates that 
the residuals related to the excision of urethral diverticula 
include voiding dysfunction that apparently requires her to 
wear absorbent materials that must be changed four to six 
times a day.  

Because the decision above grants an increased evaluation for 
the appellant's service-connected herniated disc at L5-S1 
with radiculopathy, the Board finds that the claim for a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities should 
be remanded to the RO to ensure that due process requirements 
are met.  Accordingly, the case is REMANDED to the RO for the 
following action:

The RO should review the appellant's claim that 
she is entitled to unemployability benefits 
because her service-connected disabilities 
prevent her from performing any substantially 
gainful employment.  If that benefit remains 
denied, a supplemental statement of the case 
should be furnished to the appellant and her 
representative, and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further appellate consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing this matter and trusts that this 
development will be attended to in an expeditious manner.  

The purpose of this REMAND is to ensure that the appellant 
receives her due process and fair process rights.  No 
opinion, either legal or factual, is intimated by this REMAND 
as to the merits of the appellant's claim.  No additional 
action is required by the appellant until she receives 
further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

